

SECURITY AGREEMENT


THIS SECURITY AGREEMENT, effective July 29, 2014, is made and executed by and
between Agrinatural Gas, LLC, a Delaware limited liability company, having its
principal place of business at 201 - 10th Street, P.O. Box 216, Heron Lake,
Minnesota 56137 ("Grantor") and Heron Lake BioEnergy, LLC, a Minnesota limited
liability company, having its principal place of business at 91246 - 390th Ave.,
Heron Lake, Minnesota 56137 ("Lender").
1.
Grant of Security Interest. For valuable consideration, and to secure the
Indebtedness:

a.
Grantor grants to Lender a security interest in all of Grantor’s currently
existing and hereafter acquired property detailed in Exhibit A annexed hereto
and incorporated herein by reference (the “Collateral”). Grantor agrees that
Lender shall have the rights stated in this Security Agreement with respect to
the Collateral, in addition to all other rights which Lender may have by law.

b.
Grantor shall assign all existing easements in which Grantor is the holder,
dominant tenant or has any other beneficial interest whatsoever.

2.
Cross Collateralization. In addition to the Note, this Security Agreement
secures all obligations, debts and liabilities, plus interest thereon, of
Grantor to Lender, or any one or more of them, as well as all claims by Lender
against Grantor or any one or more of them, whether now existing or hereafter
arising, whether related or unrelated to the purpose of the Note, whether
voluntary or otherwise, whether due or not due, direct or indirect, determined
or undetermined, absolute or contingent, liquidated or unliquidated whether
Grantor may be liable individually or jointly with others, whether obligated as
guarantor, surety, accommodation party or otherwise, and whether recovery upon
such amounts may be or hereafter may become barred by any statute of
limitations, and whether the obligation to repay such amounts may be or
hereafter may become otherwise unenforceable. All rights of Lender and all
obligations of Grantor hereunder shall be absolute and unconditional
irrespective of (i) any lack of validity or enforceability of the Note or any
Related Documents, (ii) any change in the time, manner or place of payment of,
or in any other term in respect of, all or any of the obligations under the Note
or any Related Documents, or any other amendment or waiver of or consent to any
departure from the Note or any Related Documents, (iii) any exchange or release
of (except to the extent of such release), or non-perfection of any lien on any
Collateral, or any release or amendment or waiver of or consent to departure
from any guaranty, for all or any of the obligations under the Note or any
Related Documents, or (iv) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Lender in respect of the
Note or any Related Documents.

3.
Right of Setoff. To the extent permitted by applicable law, Lender reserves a
right of setoff and Grantor authorizes Lender, to the extent permitted by
applicable law, to charge or setoff all sums owing on the Indebtedness against
any obligations that Lender may have to Grantor at any time.

4.
Grantor's Representations and Warranties with Respect to the Collateral. With
respect to the Collateral, Grantor represents, promises and warrants to Lender
that:

a.
Perfection of Security Interest. Grantor agrees to execute financing statements
and to take whatever other actions are requested by Lender to perfect and
continue Lender's security interest in the Collateral. Upon request of Lender,
Grantor will deliver to Lender any and


1



--------------------------------------------------------------------------------



all of the documents evidencing or constituting the Collateral, and Grantor will
note Lender's interest upon any and all chattel paper if not delivered to Lender
for possession by Lender. This is a continuing Security Agreement and will
continue in effect even though all or any part of the Indebtedness is paid in
full and even though for a period of time Grantor may not be indebted to Lender.
b.
Enforceability of Collateral. To the extent the Collateral consists of accounts,
chattel paper, or general intangibles, as defined by the Uniform Commercial
Code, the Collateral is enforceable in accordance with its terms, is genuine,
and fully complies with all applicable laws and regulations concerning form,
content and manner of preparation and execution, and all persons appearing to be
obligated on the Collateral have authority and capacity to contract and are in
fact obligated as they appear to be on the Collateral. At the time any Account
becomes subject to a security interest in favor of Lender, the Account shall be
a good and valid account representing an undisputed, bona fide indebtedness
incurred by the account debtor, for merchandise held subject to delivery
instructions or previously shipped or delivered pursuant to a contract of sale,
or for services previously performed by Grantor with or for the account debtor.
So long as this Security Agreement remains in effect, Grantor shall not, without
Lender's prior written consent, compromise, settle, adjust, or extend payment
under or with regard to any such Accounts. There shall be no setoffs or
counterclaims against any of the Collateral, and no agreement shall have been
made under which any deductions or discounts may be claimed concerning the
Collateral except those disclosed to Lender in writing.

c.
Location of the Collateral. Except in the ordinary course of Grantor's business,
Grantor agrees to keep the Collateral (or to the extent the Collateral consists
of intangible property such as accounts or general intangibles, the records
concerning the Collateral) at Grantor's address shown above or at such other
locations as are acceptable to Lender. Upon Lender's request, Grantor will
deliver to Lender in form satisfactory to Lender a schedule of real properties
and Collateral locations relating to Grantor's operations, including without
limitation the following: (1) all real property Grantor owns or is purchasing;
(2) all real property Grantor is renting or leasing; (3) all storage facilities
Grantor owns, rents, leases, or uses; and (4) all other properties where
Collateral is or may be located.

d.
Removal of the Collateral. Except in the ordinary course of Grantor's business,
including the sales of inventory, Grantor shall not remove the Collateral from
its existing location without Lender's prior written consent. To the extent that
the Collateral consists of vehicles, or other titled property, Grantor shall not
take or permit any action which would require application for certificates of
title for the vehicles outside the State of Minnesota, without Lender's prior
written consent. Grantor shall, whenever requested, advise Lender of the exact
location of the Collateral.

e.
Severance from Real Property. Grantor agrees that all Collateral shall be and
remain severed from the real property wherever the same may be installed and
further agrees that upon any Event of Default, that Lender may (a) take
possession of and remove said fixture(s) (the Collateral) without notice to
(including without notice to any other creditors of Grantor) and without
liability to Grantor or any of its creditors for any diminution of value of the
real estate caused by the absence of the fixture(s) (the Collateral) or by any
necessity for replacing


2



--------------------------------------------------------------------------------



the fixture(s) (the Collateral), and (b) enforce Lender’s security interest
granted herein against said fixture(s) (the Collateral).
f.
Transactions Involving Collateral. Except for inventory sold or accounts
collected in the ordinary course of Grantor's business, or as otherwise provided
for in this Security Agreement, Grantor shall not sell, offer to sell, or
otherwise transfer or dispose of the Collateral. While Grantor is not in default
under this Security Agreement, Grantor may sell inventory, but only in the
ordinary course of its business and only to buyers who qualify as a buyer in the
ordinary course of business. A sale in the ordinary course of Grantor's business
does not include a transfer in partial or total satisfaction of a debt or any
bulk sale. Grantor shall not pledge, mortgage, encumber or otherwise permit the
Collateral to be subject to any lien, security interest, encumbrance, or charge,
other than the security interest provided for in this Security Agreement,
without the prior written consent of Lender. This includes security interests
even if junior in right to the security interests granted under this Security
Agreement. Unless waived by Lender, all proceeds from any disposition of the
Collateral (for whatever reason) shall be held in trust for Lender and shall not
be commingled with any other funds; provided however, this requirement shall not
constitute consent by Lender to any sale or other disposition. Upon receipt,
Grantor shall immediately deliver any such proceeds to Lender.

g.
Title. Grantor represents and warrants to Lender that Grantor holds good and
marketable title to the Collateral, free and clear of all liens and encumbrances
except for the lien of this Security Agreement. No financing statement covering
any of the Collateral is on file in any public office other than those which
reflect the security interest created by this Security Agreement or to which
Lender has specifically consented. Grantor shall defend Lender's rights in the
Collateral against the claims and demands of all other persons.

h.
Repairs and Maintenance. Grantor agrees to keep and maintain, and to cause
others to keep and maintain, the Collateral in good order, repair and condition
at all times while this Security Agreement remains in effect. Grantor further
agrees to pay when due all claims for work done on, or services rendered or
material furnished in connection with the Collateral so that no lien or
encumbrance may ever attach to or be filed against the Collateral.

i.
Inspection of Collateral. Lender and Lender's designated representatives and
agents shall have the right at all reasonable times to examine and inspect the
Collateral wherever located.

j.
Taxes, Assessments and Liens. Grantor will pay when due all taxes, assessments
and liens upon the Collateral, its use or operation, upon this Security
Agreement, upon any promissory note or notes evidencing the Indebtedness, or
upon any of the other Related Documents. Grantor may withhold any such payment
or may elect to contest any lien if Grantor is in good faith conducting an
appropriate proceeding to contest the obligation to pay and so long as Lender's
interest in the Collateral is not jeopardized in Lender's sole opinion.

k.
Compliance with Governmental Requirements. Grantor shall comply promptly with
all laws, ordinances, rules and regulations of all governmental authorities, now
or hereafter in effect, applicable to the ownership, production, disposition, or
use of the Collateral. Grantor may contest in good faith any such law, ordinance
or regulation and withhold compliance during any proceeding, including
appropriate appeals, so long as Lender's interest in the Collateral,


3



--------------------------------------------------------------------------------



in Lender's opinion, is not jeopardized.
l.
Hazardous Substances. Grantor represents and warrants that the Collateral never
has been, and never will be so long as this Security Agreement remains a lien on
the Collateral, used in violation of any Environmental Laws or for the
generation, manufacture, storage, transportation, treatment, disposal, release
or threatened release of any Hazardous Substance. Grantor hereby (1) releases
and waives any future claims against Lender for indemnity or contribution in the
event Grantor becomes liable for cleanup or other costs under any Environmental
Laws, and (2) agrees to indemnify and hold harmless Lender against any and all
claims and losses resulting from a breach of this provision of this Security
Agreement. This obligation to indemnify shall survive the payment of the
Indebtedness and the satisfaction of this Security Agreement.

m.
Maintenance of Casualty Insurance. Grantor shall procure and maintain all risks
insurance, including without limitation fire, theft and liability coverage
together with such other insurance as Lender may require with respect to the
Collateral, in form, amounts, coverages and basis reasonably acceptable to
Lender and issued by a company or companies reasonably acceptable to Lender.
Grantor, upon request of Lender, will deliver to Lender from time to time the
policies or certificates of insurance in form satisfactory to Lender, including
stipulations that coverages will not be cancelled or diminished without at least
ten (10) days' prior written notice to Lender and not including any disclaimer
of the insurer's liability for failure to give such a notice. Each insurance
policy also shall include an endorsement providing that coverage in favor of
Lender will not be impaired in any way by any act, omission or default of
Grantor or any other person. In connection with all policies covering assets in
which Lender holds or is offered a security interest, Grantor will provide
Lender with such loss payable or other endorsements as Lender may require, if
Grantor at any time fails to obtain or maintain any insurance as required under
this Security Agreement, Lender may (but shall not be obligated to) obtain such
insurance as Lender deems appropriate, including if Lender so chooses "single
interest insurance," which will cover only Lender's interest in the Collateral.

n.
Application of Insurance Proceeds. Grantor shall promptly notify Lender of any
loss or damage to the Collateral. Lender may make proof of loss if Grantor fails
to do so within fifteen (15) days of the casualty. All proceeds of any insurance
on the Collateral, including accrued proceeds thereon, shall be held by Lender
as part of the Collateral. If Lender consents to repair or replacement of the
damaged or destroyed Collateral, Lender shall, upon satisfactory proof of
expenditure, pay or reimburse Grantor from the proceeds for the reasonable cost
of repair or restoration. If Lender does not consent to repair or replacement of
the Collateral, Lender shall retain a sufficient amount of the proceeds to pay
all of the indebtedness, and shall pay the balance to Grantor. Any proceeds
which have not been disbursed within six (6) months after their receipt and
which Grantor has not committed to the repair or restoration of the Collateral
shall be used to prepay the Indebtedness.

o.
Financing Statements. Grantor authorizes Lender to file a UCC-1 financing
statement, or alternatively, a copy of this Security Agreement to perfect
Lender's security interest. At Lender's request, Grantor additionally agrees to
sign all other documents that are necessary to perfect, protect, and continue
Lender's security interest in the Collateral. Grantor will pay


4



--------------------------------------------------------------------------------



all filing fees, title transfer fees, and other fees and costs involved unless
prohibited by law or unless Lender is required by law to pay such fees and
costs. Grantor irrevocably appoints Lender to execute financing statements and
documents of title in Grantor's name and to execute all documents necessary to
transfer title if there is a default, Lender may file a copy of this Security
Agreement as a financing statement. If Grantor changes Grantor's name or
address, or the name or address of any person granting a security interest under
this Security Agreement changes, Grantor will promptly notify the Lender of such
change.
5.
Notices to Lender. Grantor will promptly notify Lender in writing at Lender's
address shown above (or such other addresses as Lender may designate from time
to time) prior to any (1) change in Grantor's name; (2) change in Grantor's
assumed business name(s); (3) change in the management of the Corporation
Grantor; (4) change in the authorized signer(s); (5) change in Grantor's
principal office address; (6) change in Grantor's state of organization; (7)
conversion of Grantor to a new or different type of business entity; or (8)
change in any other aspect of Grantor that directly or indirectly relates to any
agreements between Grantor and Lender. No change in Grantor's name or state of
organization will take effect until after Lender has received notice.

6.
No Violation. The execution and delivery of this Security Agreement will not
violate any law or agreement governing Grantor or to which Grantor is a party,
and its certificate or articles of incorporation and bylaws do not prohibit any
term or condition of this Security Agreement.

7.
Grantor's Right to Possession and to Collect Accounts. Until default and except
as otherwise provided below with respect to accounts, Grantor may have
possession of the tangible personal property and beneficial use of all the
Collateral and may use it in any lawful manner not inconsistent with this
Security Agreement or the Related Documents, provided that Grantor's right to
possession and beneficial use shall not apply to any Collateral where possession
of the Collateral by Lender is required by law to perfect Lender's security
interest in such Collateral. Until otherwise notified by Lender, Grantor may
collect any of the Collateral consisting of accounts. At any time, and even
though no Event of Default exists, Lender may exercise its rights to collect the
accounts and to notify account debtors to make payments directly to Lender for
application to the Indebtedness. If Lender at any time has possession of any
Collateral, whether before or after an Event of Default, Lender shall be deemed
to have exercised reasonable care in the custody and preservation of the
Collateral if Lender takes such action for that purpose as Grantor shall request
or as Lender, in Lender's sole discretion, shall deem appropriate under the
circumstances, but failure to honor any request by Grantor shall not of itself
be deemed to be a failure to exercise reasonable care. Lender shall not be
required to take any steps necessary to preserve any rights in the Collateral
against prior parties, nor to protect, preserve or maintain any security
interest given to secure the Indebtedness.

8.
Lender's Expenditures. If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Grantor fails to
comply with any provision of this Security Agreement or any Related Documents,
including but not limited to Grantor's failure to discharge or pay when due any
amounts Grantor is required to discharge or pay under this Security Agreement or
any Related Documents, Lender on Grantor's behalf may (but shall not be
obligated to) take any action that Lender deems appropriate, including but not
limited to discharging or paying all taxes, liens, security interests,
encumbrances and other claims, at any


5



--------------------------------------------------------------------------------



time levied or placed on the Collateral and paying all costs for insuring,
maintaining and preserving the Collateral. All such expenditures incurred or
paid by Lender for such purposes will then bear interest at the rate charged
under the Note from the date incurred or paid by Lender to the date of repayment
by Grantor. All such expenses will become a part of the Indebtedness and, at
Lender's option, will (A) be payable on demand; (B) be added to the balance of
the Note and be apportioned among and be payable with any installment payments
to become due during either (1) the term of any applicable insurance policy; or
(2) the remaining term of the Note; or (C) be treated as a balloon payment which
will be due and payable at the Note's maturity. This Security also will secure
payment of these amounts. Such right shall be in addition to all other rights
and remedies to which Lender may be entitled upon Default.
9.
Default. Each of the following shall constitute an Event of Default under this
Security Agreement:

a.
Payment Default. Grantor fails to make any payment when due under the
Indebtedness.

b.
Other Defaults. Grantor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Security Agreement or in any
of the Related Documents or to comply with or to perform any term, obligation,
covenant or condition contained in any other agreement between Lender and
Grantor.

c.
Default in Favor of Third Parties. Should Borrower or any Grantor default under
any loan, extension of credit, security agreement, purchase or sales agreement,
or any other agreement, in favor of any other creditor or person that may
materially affect any of Grantor's property or Grantor's or any Grantor's
ability to repay the Indebtedness or perform their respective obligations under
this Security Agreement or any of the Related Documents.

d.
False Statements. Any warranty, representation or statement made or furnished to
Lender by Grantor or on Grantor's behalf under this Security Agreement or the
Related Documents is false or misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter.

e.
Defective Collateralization. This Security Agreement or any of the Related
Documents ceases to be in full force and effect (including failure of any
collateral document to create a valid and perfected security interest or lien)
at any time and for any reason.

f.
Insolvency. The dissolution, termination, or suspension of Grantor's existence
as an ongoing business, the Grantor admits in writing its inability to pay its
debts as they mature, the insolvency of Grantor, the appointment of a receiver
for any part of Grantor's property, any assignment by the Grantor for the
benefit of its creditors, any type of creditor workout, or the commencement of
any bankruptcy, reorganization or other insolvency proceedings by or against
Grantor.

g.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Grantor or by any governmental agency against
any collateral securing the Indebtedness. This includes a garnishment of any of
Grantor's accounts, including deposit accounts, with Lender. However, this Event
of Default shall not apply if there is a good faith dispute by Grantor as to the
validity or reasonableness of the claim which is the basis of the


6



--------------------------------------------------------------------------------



creditor or forfeiture proceeding.
h.
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or guarantor, endorser, surety, or any accommodation party dies or
becomes incompetent or revokes or disputes the validity of, or liability under,
any Guaranty of the Indebtedness.

i.
Adverse Change. A material adverse change occurs in Grantor's financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

j.
Insecurity. Lender in good faith believes itself insecure.

10.
Rights and Remedies on Default. If an Event of Default occurs under this
Security Agreement, at any time thereafter, Lender shall have all the rights of
a secured party under this Security Agreement and the Minnesota Uniform
Commercial Code. In addition and without limitation, Lender may exercise any one
or more of the following rights and remedies:

a.
Accelerate Indebtedness. Lender may declare the entire Indebtedness, including
any prepayment penalty which Grantor would be required to pay, immediately due
and payable, without notice of any kind to Grantor.

b.
Assemble Collateral. Lender may require Grantor to deliver to Lender all or any
portion, of the Collateral and any and all certificates of title and other
documents relating to the Collateral. Lender may require Grantor to assemble the
Collateral and make it available to Lender at a place to be designated by
Lender. Lender also shall have full power to enter upon the property of Grantor
to take possession of and remove the Collateral. If the Collateral contains
other goods not covered by this Security Agreement at the time of repossession,
Grantor agrees Lender may take such other goods, provided that Lender makes
reasonable efforts to return them to Grantor after repossession.

c.
Sell the Collateral. Lender shall have full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in Lender's own name or
that of Grantor. Lender may sell the Collateral at public auction or private
sale. Unless the Collateral threatens to decline speedily in value or is of a
type customarily sold on a recognized market, Lender will give Grantor, and
other persons as required by law, reasonable notice of the time and place of any
public sale, or the time after which any private sale or any other disposition
of the Collateral is to be made. However, no notice need be provided to any
person who, after Event of Default occurs, enters into and authenticates an
agreement waiving that person's right to notification of sale. The requirements
of reasonable notice shall be met if such notice is given at least ten (10) days
before the time of the sale or disposition. All expenses relating to the
disposition of the Collateral, including without limitation the expenses of
retaking, holding, insuring, repairing, preparing for sale and selling the
Collateral, shall become a part of the Indebtedness secured by this Security
Agreement and shall be payable on demand, with interest at the Note rate from
date of expenditure until repaid.

d.
Appoint Receiver. Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Collateral, with the power to protect
and preserve the Collateral, to operate the Collateral preceding foreclosure or
sale, and to collect the Rents from the Collateral and apply the proceeds, over
and above the cost of the receivership, against the


7



--------------------------------------------------------------------------------



Indebtedness. The receiver may serve without bond if permitted by law. Lender's
right to the appointment of a receiver shall exist whether or not the apparent
value of the Collateral exceeds the Indebtedness by a substantial amount.
Employment by Lender shall not disqualify a person from serving as a receiver.
e.
Collect Revenues, Apply Accounts. Lender, either itself or through a receiver,
may collect the payments, rents, income, and revenues from the Collateral.
Lender may at any time in Lender's discretion transfer any Collateral into
Lender's own name or that of Lender's nominee and receive the payments, rents,
income, and revenues therefrom and hold the same as security for the
Indebtedness or apply it to payment of the Indebtedness in such order of
preference as Lender may determine. Insofar as the Collateral consists of
accounts, general intangibles, insurance policies, instruments, chattel paper,
choses in action, or similar property, Lender may demand, collect, receipt for,
settle, compromise, adjust, sue for, foreclose, or realize on the Collateral as
Lender may determine, whether or not the Indebtedness or Collateral is then due.
For these purposes, Lender may, on behalf of and in the name of Grantor,
receive, open and dispose of mail addressed to Grantor; change any address to
which mail and payments are to be sent; and endorse notes, checks, drafts, money
orders, documents of title, instruments and items pertaining to payment,
shipment, or storage of any Collateral. To facilitate collection, Lender may
notify account debtors and obligors on any Collateral to make payments directly
to Lender.

f.
Obtain Deficiency. If Lender chooses to sell any or all of the Collateral,
Lender may obtain a judgment against Grantor for any deficiency remaining on the
Indebtedness due to Lender after application of all amounts received from the
exercise of the rights provided in this Security Agreement. Grantor shall be
liable for a deficiency even if the transaction described in this subsection is
a sale of accounts or chattel paper.

g.
Other Rights and Remedies. Lender shall have all the rights and remedies of a
secured creditor under the provisions of the Uniform Commercial Code, as may be
amended from time to time. In addition, Lender shall have and may exercise any
or all other rights and remedies it may have available under this Security
Agreement, at law, in equity, or otherwise.

h.
Election of Remedies. Except as may be prohibited by applicable law, all of
Lender's rights and remedies, whether evidenced by this Security Agreement, the
Related Documents, or by any other writing, shall be cumulative and may be
exercised singularly or concurrently. Election by Lender to pursue any remedy
shall not exclude pursuit of any other remedy, and an election to make
expenditures or to take action to perform an obligation of Grantor under this
Security Agreement, after Grantor's failure to perform, shall not affect
Lender's right to declare a default and exercise its remedies.

11.
Miscellaneous Provisions. The following miscellaneous provisions are a part of
this Security Agreement:

a.
Amendments. This Security Agreement, together with any Related Documents,
constitutes the entire understanding and agreement of the parties as to the
matters set forth in this Security Agreement. No alteration of or amendment to
this Security Agreement shall be effective unless given in writing and signed by
the party or parties sought to be charged or bound by the alteration or
amendment.


8



--------------------------------------------------------------------------------



b.
Attorneys' Fees; Expenses. Grantor agrees to pay upon demand all of Lender's
costs and expenses, including Lender's reasonable attorneys' fees and Lender's
legal expenses, incurred in connection with the enforcement of this Security
Agreement. Lender may hire or pay someone else to help enforce this Security
Agreement, and Grantor shall pay the costs and expenses of such enforcement.
Costs and expenses include Lender's reasonable attorneys' fees and legal
expenses whether or not there is a lawsuit, including reasonable attorneys' fees
and legal expenses for bankruptcy proceedings (including efforts to modify or
vacate any automatic stay or injunction), appeals, and any anticipated
post-judgment collection services. Grantor also shall pay all court costs and
such additional fees as may be directed by the court.

c.
Caption Headings. Caption headings in this Security Agreement are for
convenience purposes only and are not to be used to interpret or define the
provisions of this Security Agreement.

d.
Governing Law. This Security Agreement will be governed by, construed and
enforced in accordance with federal law and the laws of the State of Minnesota.
This Security Agreement has been accepted by Lender in the State of Minnesota.

e.
No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Security Agreement unless such waiver is given in writing and signed by
Lender. No delay or omission on the part of Lender in exercising any right shall
operate as a waiver of such right or any other right. A waiver by Lender of a
provision of this Security Agreement shall not prejudice or constitute a waiver
of Lender's right otherwise to demand strict compliance with that provision or
any other provision of this Security Agreement. No prior waiver by Lender, nor
any course of dealing between Lender and Grantor, shall constitute a waiver of
any of Lender's rights or of any of Grantor's obligations as to any future
transactions. Whenever the consent of Lender is required under this Security
Agreement, the granting of such consent by Lender in any instance shall not
constitute continuing consent to subsequent instances where such consent is
required and in all cases such consent may be granted or withheld in the sole
discretion of Lender.

f.
Notices. Any notice required to be given under this Security Agreement shall be
given in writing, and shall be effective when actually delivered, when actually
received by telefacsimile (unless otherwise required by law), when deposited
with a nationally recognized overnight courier, or, if mailed, when deposited in
the United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Security
Agreement. Any party may change its address for notices under this Security
Agreement by giving formal written notice to the other parties, specifying that
the purpose of the notice is to change the party's address. For notice purposes,
Grantor agrees to keep Lender informed at all times of Grantor's current
address. Unless otherwise provided or required by law, if there is more than one
Grantor, any notice given by Lender to any Grantor is deemed to be notice given
to all Grantors.

g.
Power of Attorney. Grantor hereby appoints Lender as Grantor's irrevocable
attorney-in-fact for the purpose of executing any documents necessary to
perfect, amend, or to continue the security interest granted in this Security
Agreement or to demand termination of filings of other secured parties. Lender
may at any time, and without further authorization from


9



--------------------------------------------------------------------------------



Grantor, file a carbon, photographic or other reproduction of any financing
statement or of this Security Agreement for use as a financing statement.
Grantor will reimburse Lender for all expenses for the perfection and the
continuation of the perfection of Lender's security interest in the Collateral.
h.
Severability. If a court of competent jurisdiction finds any provision of this
Security Agreement to be illegal, invalid, or unenforceable as to any
circumstance, that finding shall not make the offending provision illegal,
invalid, or unenforceable as to any other circumstance. If feasible, the
offending provision shall be considered modified so that it becomes legal, valid
and enforceable. If the offending provision cannot be so modified, it shall be
considered deleted from this Security Agreement. Unless otherwise required by
law, the illegality, invalidity, or unenforceability of any provision of this
Security Agreement shall not affect the legality, validity or enforceability of
any other provision of this Security Agreement.

i.
Successors and Assigns. Subject to any limitations stated in this Security
Agreement on transfer of Grantor's interest, this Security Agreement shall be
binding upon and inure to the benefit of the parties, their successors and
assigns. If ownership of the Collateral becomes vested in a person other than
Grantor, Lender, without notice to Grantor, may deal with Grantor's successors
with reference to this Security Agreement and the Indebtedness by way of
forbearance or extension without releasing Grantor from the obligations of this
Security Agreement or liability under the Indebtedness.

j.
Survival of Representations and Warranties. All representations, warranties, and
agreements made by Grantor in this Security Agreement shall survive the
execution and delivery of this Security Agreement, shall be continuing in
nature, and shall remain in full force and effect until such time as Grantor's
Indebtedness shall be paid in full.

k.
Time is of the Essence. Time is of the essence in the performance of this
Security Agreement.

12.
Definitions. The following capitalized words and terms shall have the following
meanings when used in this Security Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Security Agreement shall
have the meanings attributed to such terms in the Uniform Commercial Code:

a.
Account. The word "Account" means a trade account, account receivable, other
receivable, or other right to payment for goods sold or services rendered owing
to Grantor (or to a third party grantor acceptable to Lender).

b.
Borrower. The word "Borrower" means Agrinatural Gas, LLC, and includes all
co-signers and co-makers signing the Note.

c.
Default. The word "Default" means the Default set forth in this Security
Agreement in the section titled "Default".

d.
Environmental Laws. The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment.


10



--------------------------------------------------------------------------------



e.
Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Security Agreement in the default section of this Security
Agreement.

f.
Guaranty. The word "Guaranty" means the guaranty from guarantor, endorser,
surety, or accommodation party to Lender, including without limitation a
guaranty of all or part of the Note.

g.
Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled.

h.
Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Grantor is responsible
under this Security Agreement or under any of the Related Documents.

i.
Note. The word "Note" means that certain Negotiable Promissory Note executed
Grantor on even date herewith, together with all renewals of, extensions of,
modifications of, refinancings of, consolidations of, and substitutions for the
note or credit agreement.

j.
Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL SECURITY
AGREEMENT AND AGREES TO ITS TERMS. THIS AGREEMENT IS DATED AS OF THE DATE FIRST
SET FORTH ABOVE.


GRANTOR:                         LENDER:
Agrinatural Gas, LLC, a Delaware            Heron Lake BioEnergy, LLC, a
limited liability company                Minnesota limited liability company    


By:      /s/ Mychael L. Swan             
Print Name:     /s/ Mychael L. Swan           
Its.:       CEO            




By:     /s/ Steve A. Christensen              
Print Name:      Steve A. Christensen          
Its.:       CEO            







By:    /s/ Ann T. Tessier               
Print Name:    Ann T. Tessier            
Its.:     CFO             


By:      /s/ Stacie Schuler            
Print Name:      Stacie Schuler          
Its.:        CFO           




11



--------------------------------------------------------------------------------



EXHIBIT “A”
TO
SECURITY AGREEMENT


The following property constitutes the “Collateral” in which Lender is Granted a
security interest pursuant to the terms of the Security Agreement dated and
effective July 29, 2014:


All property, whether now owned or hereafter acquired by Grantor, Agrinatural
Gas, LLC, and whether now existing or hereafter arising, and wherever located,
including but not limited to all inventory, equipment, accounts (including but
not limited to all health-care-insurance receivables), chattel paper,
instruments (including but not limited to all promissory notes),
letter-of-credit rights, letters of credit, documents, deposit accounts,
investment property, money, other rights to payment and performance, and general
intangibles (including but not limited to all software and all payment
intangibles); all oil, gas and other minerals before extraction; all oil gas,
other minerals and accounts constituting as-extracted collateral; all fixtures;
all timber to be cut; all attachments, accessions, accessories, fittings,
increases, tools, parts, repairs, supplies, and commingled goods relating to the
foregoing property; all insurance refunds relating to the foregoing property;
all good will relating to the foregoing property; all records and data and
embedded software relating to the foregoing property, and all equipment,
inventory, and software to utilize, create, maintain and process any such
records and data on electronic media; all easements and easement rights
whatsoever and wherever located; and all supporting obligations relating to the
foregoing property.
The above describe property also includes all the following, whether now owned
or hereafter acquired, whether now existing or hereafter arising, and wherever
located:
1)
All accessions, attachments, accessories, tools, parts, supplies, replacements,
expansions, or substitutions of and additions to any of the property described
herein, whether added now or later;

2)
All products and produce of any of the property described in this Collateral
section;

3)
All accounts, general intangibles, instruments, rents, monies, payments, and all
other rights, arising out of a sale, lease, consignment or other disposition of
any of the property described in this Collateral section;

4)
All proceeds (including insurance proceeds) from the sale, destruction, loss, or
other disposition of any of the property described in this Collateral section,
and sums due from a third party who has damaged or destroyed the Collateral or
from that party's insurer, whether due to judgment, settlement or other process;
and

5)
All records and data relating to any of the property described in this
Collateral section, whether in the form of a writing, photograph, microfilm,
microfiche, or electronic media, together with all of Grantor's right, title,
and interest in and to all computer software required to utilize, create,
maintain, and process any such records or data on electronic media.

[Remainder intentionally blank.]

A – 1

